Entered: October 10th, 2019
                              Case 19-16477      Doc 50     Filed 10/10/19    Page 1 of 2
Signed: October 9th, 2019

SO ORDERED




                                            UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF MARYLAND
                                                        at Greenbelt
                   IN RE:

                   Syeda Saima Hussain                                  Case No.: 19-16477
                                                                        Chapter 13

                               DEBTOR(S)


                   U.S. Bank Trust National Association as
                   Trustee of the Lodge Series III Trust, by SN
                   Servicing Corporation, Servicing Agent
                               MOVANT
                                vs.
                   Syeda Saima Hussain

                   Qamar U Hassain, non filing codebtor

                               RESPONDENT(S)

                        ORDER GRANTING RELIEF FROM AUTOMATIC STAY AND GRANTING
                        AN IN REM EQUITABLE SERVITUDE AS TO THE PROPERTY KNOWN AS
                                15811GOODHOPEROAD,SILVERSPRING,MD20905
                         Upon consideration of the foregoing Motion Seeking Relief from the Automatic Stay,
                   no opposition having been filed, and good cause having been shown, it is by the United States
                   Bankruptcy Court for the District of Maryland




                                                                  1
          Case 19-16477       Doc 50     Filed 10/10/19    Page 2 of 2
      ORDERED

       A. That the automatic stay imposed by 11 U.S.C. Section 362(a), be and the same is
hereby, lifted to enable U.S. Bank Trust National Association as Trustee of the Lodge Series
III Trust, by SN Servicing Corporation, Servicing Agent, or its successors and assigns, to
foreclose against the real property and improvements known as 15811 Good Hope Road,
Silver Spring, MD 20905 and allow the successful purchaser thereof to obtain possession of
same,

      B. That the property known as 15811 Good Hope Road, Silver Spring, MD 20905 be
barred from any future bankruptcy filed within 2 years from the date of this order by any
person with or claiming any interest in said property.

cc:   Cohn, Goldberg & Deutsch, LLC
      600 Baltimore Avenue, Suite 208
      Towson, MD 21204
      Syeda Saima Hussain
      15811 Good Hope Road
      Silver Spring, MD 20905

      Qamar U Hassain
      15811 Good Hope Road
      Silver Spring, MD 20905
      and respondent(s)' counsel:                  Timothy P. Branigan, Trustee
      Leslie A Pladna, Esquire                     9891 Broken Land Parkway, Suite 301
      6502 Overheart Lane                          Columbia, MD 21046
      Columbia, MD 21045
                                        End of Order




                                               2
